— In an action, inter alia, for the specific performance of a contract to sell real property, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (DiNoto, J.), entered April 18, 1990, as, after a nonjury trial, directed him to sell the property to the plaintiffs.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
It is well settled that "[o]n a bench trial, the decision of the fact-finding court should not be disturbed upon appeal unless it is obvious that the court’s conclusions could not be reached under any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to the credibility of witnesses” (Claridge Gardens v Menotti, 160 AD2d 544, 545). Applying these standards to the instant case, we hold that the trial evidence supports the conclusion that the plaintiffs remained ready, willing, and able to perform under the contract and that the defendant refused to close, even after an impediment to the passing of title had been removed (see, Glauber v P.S.F.B. Assocs., 89 AD2d 576).
We have examined the defendant’s remaining contentions and find them to be without merit (see, S.E.S. Importers v Pappalardo, 53 NY2d 455). Mangano, P. J., Rosenblatt, O’Brien and Copertino, JJ., concur.